Citation Nr: 0020353	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1955 to October 
1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In a June 1998 rating decision, the RO denied a claim for a 
total disability rating based on unemployability due to 
service-connected disability.  The rating decision was not 
appealed.  In its February 2000 written Brief, the veteran's 
representative raised a new claim for a total disability 
rating based on unemployability due to service-connected 
disability.  This matter is referred to the RO for 
appropriate action.

REMAND

The issue at hand is the proper rating for the veteran's low 
back disability for the period from November 1992 forward, a 
disability which the Social Security Administration has 
determined is totally disabling.  As the sole pertinent 
medical evidence of record contemporaneous with the pendency 
of the veteran's claim, the January 1997 VA examination 
report falls just short of being adequate for rating purposes 
in too many areas.  The examination was conducted over three 
years ago, by a registered nurse practitioner rather than a 
physician specializing in the appropriate area of medicine.  
Although the Board might plausibly have drawn inferences 
based on the examination report, there were no specific 
findings as to whether the veteran had persistent symptoms 
consistent with sciatic neuropathy, muscle spasms, ankle 
jerks, or other other neurological findings appropriate to 
the site of the diseased disc, rendering any attempt to rate 
the veteran's disability under Diagnostic Code 5293 (the 
diagnostic code for intervertebral disc syndrome) somewhat 
speculative.

Moreover, findings as to the impact on the veteran's 
disability on his ability to perform routing functions or 
obtain or maintain employment, and more detailed findings 
regarding loss of functional ability due to weakness, 
incoordination, fatigability, arthritis, and pain, would 
assist the Board in making a more accurate assessment of the 
veteran's level of disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for low back disability from November 
1992 forward.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained by the 
RO and associate them with the claims 
folder. 

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist or neurologist in order to 
determine the manifestations of the 
service-connected low back disability.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The examiner should set forth all 
objective findings regarding this 
disability, including complete range of 
motion measurements.  The examiner should 
obtain a history and note any objective 
findings regarding the following:  
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, arthritis, and painful 
motion or pain with use.  

The examiner should provide an opinion as 
to any additional disability which would 
be present during flare-ups, if the 
veteran asserts he is subject to flare-
ups.  

The examiner should also address the 
effect of the veteran's low back 
disability on his ability to perform 
routine functions and his ability to 
work, find employment or maintain 
employment.  The examiner should 
specifically indicate whether any atrophy 
of the low back muscles constitutes 
"persistent symptoms compatible with 
sciatic neuropathy" or "neurological 
findings appropriate to the site of the 
diseased disc."  The examiner should 
also indicate whether any demonstrable 
muscle spasms are present, whether and to 
what extent ankle jerks are present, to 
what extent the veteran experiences 
relief from his symptoms, and whether 
there are any "other neurological 
findings appropriate to the site of the 
diseased disc."  If the etiology of the 
veteran's current low back disability is 
not a diseased disc, the examiner should 
so state, and describe the etiology of 
the veteran's current low back 
disability.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issue of 
entitlement to an initial rating in 
excess of 40 percent for low back 
disability.  In addressing this issue, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. 
§§  4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Also, the 
RO should consider the provisions of 38 
C.F.R. § 3.321(b)(1), and determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




